DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 10/28/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10689790 & 10907296 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637